DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 14, 16, 17, 24-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mining Products (WO 2016/019412) in view of Griffith (US 620,914).
As to claims 1, 5, 10 and 33, Mining Products discloses a rigging assembly for earth working equipment comprising:
a pin 17 having a body A of uniform dimension and a head B having a reduced dimension 26 relative to the body (Figure 2 reprinted below with annotations); 
a first component 10 with a first opening 16 and a second component with a second opening where the first and second openings receive the pin; and 
a lock 18 engaging the head to prevent removal of the pin from the first and second components;
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    212
    232
    media_image1.png
    Greyscale
wherein the head of the pin includes a hole 26 extending transversely through the pin (Figures 1-3).  

Mining Products fails to disclose a pin assembly wherein the head of the pin has a reduced dimension relative to the body that extends inward from one end of the pin and includes a pair of oppositely-facing flat bearing surfaces to contact corresponding surfaces in the first opening and to define the reduced dimension thickness therebetween that is less than the thickness of the pin body; wherein the first opening has a portion with a reduced thickness as compared to the thickness of the second opening that receives the reduced dimension of the head to resist rotation of the pin relative to the first component; and wherein the hole extends transversely through the pin and opens in at least one of the flat bearing surfaces.
Griffith teaches a pin assembly wherein a reduced dimension portion of a head 10 of a pin 6 extends inward from one end of the pin and includes a pair of oppositely-facing flat bearing surfaces A to contact corresponding surfaces in a first opening B in a first component 5 and to define a reduced dimension thickness therebetween that is less than the thickness of the pin body (Figures 1 and 2 reprinted with annotations below); wherein the first opening has a portion with a reduced thickness as compared to 18 extending transversely through the pin and opening in at least one of the flat bearing surfaces; the opposing flat bearing surfaces of the reduced-diameter portion of the head interlocking with mating surfaces of the first opening to prevent relative rotation between the members and to securely fix the pin within the opening (Figures 1-2; P1 L29-38).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products wherein the head of the pin comprises a reduced-diameter portion having opposing flat bearing surfaces which interlock with mating surfaces of the first opening, as taught by Griffith, in order to further prevent relative rotation between the pin and the opening and to more securely fix the pin therein.
[AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)]
    PNG
    media_image2.png
    296
    271
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    258
    279
    media_image3.png
    Greyscale


As to claim 2, Mining Products discloses a rigging assembly wherein the first component 10 includes two arms 12,13, one of the arms includes the first opening 16 14, the second component with the second opening is received between the arms, and the pin is received in each of the openings (Figure 2).
As to claim 3, Mining Products as modified by Pippins discloses a rigging assembly wherein the second and third openings 14 each has a cylindrical shape, and the first opening 16 has a cylindrical portion between the reduced portion and the second component (Figure 2).  
As to claim 4, Mining Products discloses a rigging assembly wherein the first component 10 includes a transverse opening 61 for receiving the lock 18, and the lock is movable in the transverse opening to engage the pin 17 (Figure 2).  
As to claim 6, Mining Products discloses a rigging assembly wherein the head B includes a retaining formation 26 to receive the lock 18 (Figure 2).  
As to claim 7, Mining Products as modified by Pippins discloses a rigging assembly wherein the retaining formation 26 is a hole being transvers to at least one of the oppositely facing bearing surfaces (Figure 2).   
As to claim 9, Mining Products discloses a rigging assembly wherein the first component 10 includes a transverse opening 61 for receiving the lock 18, and the lock is movable in the transverse opening to engage the pin 17 (Figure 2).  
As to claims 11 and 16, Mining Products discloses a rigging assembly for earth working equipment comprising:
a pin 17 including a body A with a circular cross section and a head B at a distal end of the body defining a reduced thickness 26; 
10 including at least one opening 16 into which the pin is received to couple the body to at least one other part, the opening including a slot with spaced sides to matingly receive the spaced sides of the pin, and a hole 61 extending transverse to and communicating with the opening; and 
a hammerless lock 18 secured in the hole to retain the pin in the opening and which is adjustable to release the pin to permit installation and removal of the pin into and from the opening (Figures 1-3).
Mining Products fails to disclose a pin assembly wherein the distal end of the pin has spaced planar sides defining the reduced thickness; and the opening includes a slot with spaced planar sides to matingly receive the spaced sides of the pin; and wherein the spaced sides of the slot are parallel. 
Griffith teaches a pin assembly wherein the distal end of a pin 6 has spaced planar sides A defining a reduced thickness; and an opening B in a body 5 includes a slot with parallel spaced planar sides to matingly receive the spaced sides of the pin; the opposing sides of the reduced-diameter portion of the distal end of the pin interlocking with mating surfaces of the opening to prevent relative rotation between the members and to securely fix the pin within the opening (Figures 1-2; P1 L29-38).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products wherein the distal end of the pin comprises a reduced-diameter portion having opposing planar sides which interlock with mating surfaces of the opening, as taught by Griffith, such that the lock engages one of the spaced planar sides of the pin, in order to 
As to claim 14, Mining Products as modified by Griffith discloses a rigging assembly wherein a spaced side of the pin 17 includes a hole 26 transverse to at least one of the spaced sides, the hole aligns with the hole 61 in the body to be engaged by the lock 18 in the hold position (Figure 2).  
As to claim 17, Mining Products discloses a rigging assembly wherein the body 10 includes a pair of arms 12,13 each of which includes one opening 14,16 where the openings are aligned with each other (Figure 2).  
As to claims 24-26, Mining Products discloses a rigging assembly comprising:
a pin 17 with a hole 26 in a first end B; 
a body 10 including a first arm 13 with a first opening 16 and a second arm 12 with a second opening 14 where the openings are aligned with each other to define a passage for receiving the pin to couple the body to another part, and the first arm including a hole 61 extending transverse to the passage; and wherein the first opening includes a cylindrical inner portion; and
a lock 18 received within the hole in the body such that the lock can be advanced to contact the hole in the pin to retain the pin in the passage and retracted to permit release of the pin in the passage (Figures 1-3).  
Mining Products fails to disclose a rigging assembly wherein an outer portion end of the first opening is reduced in thickness as compared to the second opening to define a flat that engages a flat on the first end of the pin to prevent rotation of the pin relative to the body; wherein the pin has a second flat opposite the first-mentioned flat on the 
Griffith teaches a rigging assembly wherein an outer portion end of a first opening B in a body 5 is reduced in thickness as compared to a second opening to define a flat that engages a flat A on a first end 10 of a pin 6 to prevent rotation of the pin relative to the body; wherein the pin has a second flat opposite the first-mentioned flat on the pin, and the first opening has a second flat opposed to the first-mentioned flat to engage the second flat on the pin; the opposing flats of first end of the pin interlocking with mating flats of the first opening to prevent relative rotation between the members and to securely fix the pin within the opening (Figures 1-2; P1 L29-38).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products wherein the first end of the pin comprises a reduced-diameter portion having opposing flats which interlock with mating flats of the first opening, as taught by Griffith, in order to further prevent relative rotation between the pin and the opening and to more securely fix the pin therein.
As to claim 27, Mining Products as modified by Griffith discloses a rigging assembly wherein the first opening 16 and a portion of the pin 17 received in the first opening are each cylindrical (Figure 2).  
As to claims 28 and 29, Mining Products discloses a pin 17 for pivotally connecting two components together comprising a cylindrical shank having a first diameter and a longitudinal axis, and a head B on one end including (i) a reduced thickness less than the first diameter, and (ii) a hole 26 in the head extending 18 for securing the pin to one of the components (Figures 1-3).  
Mining Products fails to disclose a pin comprising a head on one end including a reduced portion defining oppositely-facing planar bearing surfaces extending in an axial direction to engage corresponding surfaces on one of the two components to prevent rotation of the pin relative to said one component; where the opposed bearing surfaces are parallel.
Griffith teaches a pin 6 comprising a head on one end including a reduced portion defining parallel oppositely-facing planar bearing surfaces A extending in an axial direction to engage corresponding surfaces on an opening B of a component 5 to prevent rotation of the pin relative to said component; the opposing being surfaces of reduced-diameter portion of the pin interlocking with mating surfaces of the component to prevent relative rotation between the members and to securely fix the pin within the opening (Figures 1-2; P1 L29-38).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the pin disclosed by Mining Products wherein the head of the pin comprises a reduced-diameter portion having opposing bearing surfaces which interlock with mating surfaces of an opening of one of the components, as taught by Griffith, such that the transverse hole opens on at least one of the oppositely facing bearing surfaces, in order to further prevent relative rotation between the pin and the opening and to more securely fix the pin therein.
26 extends entirely through the head B to open in both of the bearing surfaces (Figure 2).
As to claim 32, Mining Products as modified by Griffith discloses a rigging assembly wherein the flat of the pin 17 includes a hole 26 defines as perpendicular to the flat to receive the lock 18 when advanced to the flat of the pin (Figure 1).
As to claim 34, Mining Products as modified by Griffith discloses a rigging assembly wherein the lock 18 includes a bottom surface, and the bottom surface of the lock engages the head B (Figure 2).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mining Products in view of Griffith, as applied to claims 1 and 11 above, and further in view of Kasim et al. (US 5,577,858).
As to claim 8, Mining Products fails to disclose a rigging assembly wherein bushings are received in each of the first and third openings to receive the pin.
Kasim et al. teach a pin assembly wherein bushings 45 are received in each of first and third openings within first and second arms 41 of a first component to receive a pin 31; the bushings snuggly receiving the pin therein and absorbing vibration between the members, providing for proper seating and engagement of the pin within the first and second arms (Figure 5).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products wherein bushings are received in each of the first and third openings, as taught by Kasim et al., in order to snuggly receive the pin 
As to claim 15, Mining Products fails to disclose a rigging assembly including a bushing in each said opening of the body.  
Kasim et al. teach a pin assembly including bushings 45 in each opening of first and second arms 41 of a body; the bushings snuggly receiving pin 31 therein and absorbing vibration between the members, providing for proper seating and engagement of the pin within the first and second arms (Figure 5).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products wherein bushings are received in each opening of the body, as taught by Kasim et al., in order to snuggly receive the pin therein and absorb vibration, providing for proper seating and engagement of the pin within the first and second arms.

Claims 18-20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mining Products in view of Griffith and Kasim et al.
As to claim 18, Mining Products discloses a rigging assembly for earth working equipment comprising:
a first pin 17 having a cylindrical body with a first diameter, and a head B having a thickness that is smaller than the first diameter; 
a first component 10 having a pair of arms 13,12 with one said arm including a first opening 14 having a cylindrical portion, and the other said arm including a second opening 16 having a cylindrical shape; 

the first opening, the second opening and the aperture being aligned to receive the first pin with the head of the pin being received into the second opening; and 
a lock 18 secured to the first component and engaging the pin when received in the first and second components to prevent removal of the received pin from the aligned openings (Figures 1-3).
Mining Products fails to disclose a rigging assembly wherein the second opening has a portion of reduced dimension compared to the first opening defining a slot corresponding to the thickness of the head of the first pin; the first opening, the second opening and the aperture being aligned to receive the first pin with the head of the pin being received into the reduced portion of the slot to resist rotation of the pin relative to the first component.
Griffith teaches a pin assembly wherein a second opening B in a first component 5 has a portion of reduced dimension compared to a first opening defining a slot corresponding to the thickness of a head 10 of a first pin 6; the head of the pin being received into the reduced portion of the slot to resist rotation of the pin relative to the first component; opposing bearing surfaces of a reduced-diameter portion of the pin interlocking with the mating side surfaces of the opening to prevent relative rotation between the members and to securely fix the pin within the opening (Figures 1-2; P1 L29-38).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products wherein the pin comprises a reduced-diameter portion having opposing bearing surfaces which interlock with mating side surfaces of the second opening, as 
Mining Products as modified by Griffith fails to disclose a rigging assembly kit comprising a second pin having a cylindrical body with a second diameter that is less than the first diameter, and a head having a thickness that is the same as the thickness of the head of the first pin; and a first bushing receivable in the first opening with an inner hole to matingly receive the second pin.
Kasim et al. teach a pin assembly comprising a pin 31 having a cylindrical body with a second diameter that is less than the first diameter of first and second openings of first and second arms 41 of a first component; and a first bushing 45 receivable in the first opening with an inner hole to matingly receive the pin; the bushing snuggly receiving the pin therein and absorbing vibration between the members, providing for proper seating and engagement of the pin within the first and second arms (Figure 5).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products as modified by Griffith wherein bushings are received in the first and second openings, as taught by Kasim et al., such to receive a second pin having a smaller diameter than the first pin with a head having the same thickness, in order to snuggly receive the pin therein and absorb vibration, providing for proper seating and engagement of the pin within the first and second arms.
Examiner notes that the Kasim et al. has only been applied to teach or suggest the use of bushings.  Examiner notes that, while such modification would result in a pin 17 of the Mining Products reference having a smaller diameter body portion received 
As to claim 19, Mining Products as modified by Kasim et al. discloses a rigging assembly including a second bushing receivable in the first opening 16 with an inner hole to matingly receive the first pin 17 (Figure 2).  
As to claim 20, Mining Products discloses a rigging assembly wherein the first component 13 includes a transverse hole 61 to receive the lock 18 (Figure 2). 
As to claim 31, Mining Products discloses a rigging assembly wherein the head B of the pin 17 includes a hole 26 that aligns with the transvers hole 61 in the one said arm 13 to be engaged by the lock 18 in the hold position (Figure 1). 
Response to Arguments
Applicant's arguments filed July 23, 2021 regarding claim 18 have been fully considered but they are not persuasive.
As to claim 1, 11, 18, 24 and 28, Attorney argues that:
Griffith fails to teach or suggest modifying the pin assembly disclosed by Mining Products wherein the head of the pin has a reduced dimension relative to the body that extends inward from one end of the pin; wherein the first opening has a portion with a reduced thickness as compared to the thickness of the second opening that receives the reduced dimension of the head to resist rotation of the pin relative to the first component, as the Mining Products reference discloses that element 19 has a head which clearly has a larger dimension than the body of the pin, and as the openings 9 in the Griffith reference are uniform and does not resist rotation of the pin as illustrated by the “gap” between the outer periphery of the pin and the inner periphery of cylindrical enlargement 11 as shown in Figure 2 of Griffith reference.  
Examiner disagrees.  Examiner initially notes that element 19 of the Mining Products reference has not been relied upon to constitute the head of the pin; instead leading insertion end B constitutes such “head” of pin 17 (Figure 2 reprinted above with annotations).  Examiner notes that such interpretation of the leading insertion end of pin 17 defining a “head” of the pin is consistent with the Applicant’s use of such term and defines a “head” of the pin to the same extent with Applicant does.
Regarding Attorney’s allegation that openings 9 of the Griffith reference are do not resist rotation of the pin as illustrated by the “gap” between the outer periphery of the pin and the inner periphery of cylindrical enlargement 11, Examiner notes that Page 1 Lines 29-38 clearly state that portions 8 of bolt 6 and mating openings 9 in clevis 5 are angular in cross-section; and thus inherently resist rotation of the pin.  As to Figure 2 of the Griffith reference, Examiner notes that such Figure shows a cross-section view through a portion of cylindrical enlargement 11; not a cross-sectional view through a portion of opening 9, and thus does not illustrate the mating “angular” cross-sections between the pin and the opening in the clevis.  Furthermore, Examiner notes that the use of the phrase “cylindrical enlargement” within the Griffith reference further infers that indeed opening 9 is smaller than the relatively larger inner periphery of the cylindrical enlargement.
As to claims 1, 11, 18, 24 and 28, Griffith teaches a pin assembly wherein a reduced dimension portion of a head 10 of a pin 6 extends inward from one end of the A to contact corresponding surfaces in a first opening B in a first component 5 and to define a reduced dimension thickness therebetween that is less than the thickness of the pin body (Figures 1 and 2 reprinted with annotations above); wherein the first opening has a portion with a reduced thickness as compared to the thickness of a second opening that receives the reduced dimension of the head to resist rotation of the pin relative to the first component; the opposing flat bearing surfaces of the reduced-diameter portion of the head interlocking with mating surfaces of the first opening to prevent relative rotation between the members and to securely fix the pin within the opening (Figures 1-2; P1 L29-38).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products wherein the head of the pin comprises a reduced-diameter portion having opposing flat bearing surfaces which interlock with mating surfaces of the first opening, as taught by Griffith, in order to further prevent relative rotation between the pin and the opening and to more securely fix the pin therein.
As to claim 18, Attorney argues that: 
Mining Products as modified by Kasim et al. fails to disclose a rigging assembly kit wherein the head of the second pin has a thickness that is the same as the thickness of the head of the first pin.
Examiner disagrees.  As to claim 18, Mining Products as modified by Griffith fails to disclose a rigging assembly comprising a second pin having a cylindrical body with a second diameter that is less than the first diameter, and a head having a thickness that 
Kasim et al. teach a pin assembly comprising a pin 31 having a cylindrical body with a second diameter that is less than the first diameter of first and second openings of first and second arms 41 of a first component; and a first bushing 45 receivable in the first opening with an inner hole to matingly receive the pin; the bushing snuggly receiving the pin therein and absorbing vibration between the members, providing for proper seating and engagement of the pin within the first and second arms (Figure 5).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the rigging assembly disclosed by Mining Products as modified by Griffith wherein bushings are received in the first and second openings, as taught by Kasim et al., such to receive a second pin having a smaller diameter than the first pin with a head having the same thickness, in order to snuggly receive the pin therein and absorb vibration, providing for proper seating and engagement of the pin within the first and second arms.
Examiner notes that the Kasim et al. has only been applied to teach or suggest the use of bushings.  Examiner notes that, while such modification would result in a pin 17 of the Mining Products reference having a smaller diameter body portion received within such bushings, such modification fails to influence or affect the thickness of the head of the pin; inherently, such modification would result in the pin head disclosed by Mining Products as modified by Griffith having the same thickness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


08/11/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3678